Exhibit 12.1 Lowe's Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Six Months Ended Fiscal Years Ended On July 30, July 31, January 29, January 30, February 1, February 2, February 3, 2010 2009 2010 2009 2008 2007 2006 Earnings: Earnings Before Income Taxes $ 2,121 $ 1,976 $ 2,825 $ 3,506 $ 4,511 $ 4,998 $ 4,496 Add: Fixed Charges 243 234 468 479 424 344 340 Less: Capitalized Interest (1) (2 ) (8 ) (19 ) (36 ) (65 ) (32 ) (28 ) Adjusted Earnings $ 2,362 $ 2,202 $ 3,274 $ 3,949 $ 4,870 $ 5,310 $ 4,808 Fixed Charges: Interest Expense (2) $ 175 $ 166 $ 331 $ 346 $ 301 $ 238 $ 231 Rental Expense (3) 68 68 137 133 123 106 109 Total Fixed Charges $ 243 $ 234 $ 468 $ 479 $ 424 $ 344 $ 340 Ratio of Earnings to Fixed Charges 9.7 9.4 7.0 8.2 11.5 15.4 14.1 (1) Includes the net of interest capitalized and the amortization of previously-capitalized interest. (2) Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. (3) The portion of rental expense that is representative of the interest factor in these rentals.
